Exhibit 10.2

 

AMERISOURCEBERGEN CORPORATION

 

RESTRICTED STOCK AWARD TO NON-EMPLOYEE DIRECTOR

 

Participant:

 

Number of Shares Granted:

 

Date of Grant:

 

Vesting Date:

 

RECITALS

 

This Restricted Stock Award (the “Award”) is made by AmerisourceBergen
Corporation, a Delaware corporation (the “Company”), pursuant to the
AmerisourceBergen Corporation Omnibus Incentive Plan, as amended (the “Plan”).

 

WHEREAS, the Company has agreed to grant and issue to the Participant and
Participant desires to acquire Shares (as defined below), subject to certain
restrictions and on the terms and conditions contained in this Award.

 

NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound hereby:

 

1.             Definitions.  Unless otherwise defined herein, capitalized terms
used in this Award shall have the meanings ascribed to them in the Plan.  As
used herein:

 

(a)         “Vesting Period” means, with respect to each Share of Restricted
Stock, the period beginning on the Date of Grant and ending on the third
anniversary thereof.

 

(b)         “Restricted Stock” means the Shares which are the subject of the
Award hereby granted.

 

(c)          “Shares” mean shares of the Company’s Common Stock.

 

(d)         “Voluntary Retirement” means any voluntary termination of service on
the Board by the Participant (i) after reaching age sixty two (62) and
completing sixty (60) full months of continuous service on the Board or
(ii) after reaching age fifty-five (55), where the Participant’s age plus years
of continuous service on the Board equals at least seventy (70).

 

2.                                      Grant of Restricted Stock.  Subject to
the terms and conditions set forth herein and in the Plan, the Company hereby
grants to the Participant the Restricted Stock.

 

3.                                      Restrictions on Restricted Stock. 
Subject to the terms and conditions set forth herein and in the Plan, during the
Vesting Period, Participant shall not be permitted to sell, transfer, pledge,
alienate, encumber or assign the Restricted Stock.  Furthermore, during the
Vesting Period, the Restricted Stock shall not be subject in any manner to
attachment or other legal process for the debts of the Participant. The Company
shall maintain possession of the certificates respecting the Restricted Stock
during the Vesting Period.

 

4.                                      Lapse of Restrictions.  Subject to the
terms and conditions set forth herein and in the Plan, the restrictions set
forth in Paragraph 3 on each Share of Restricted Stock that has not been
forfeited shall lapse on the earlier of: (a) the last day of the Vesting Period
(the “Vesting Date”), provided that the Participant has remained in continuous
service with the Company as a member of the Board (other than by reason of a
Voluntary Retirement) from the Date of Grant through the Vesting Date; and
(b) the Participant’s death.

 

5.                                      Forfeiture of Restricted Stock.  If at
any time the Participant is no longer serving the Company as a member of the
Board for any reason other than as a result of his death during the Vesting
Period, the Restricted Stock shall be forfeited by the Participant and deemed
canceled by the Company.  Notwithstanding the foregoing, if the Participant’s
service as a member of the Board terminates during the Vesting Period due to the
Participant’s Voluntary Retirement, the Restricted Stock

 

--------------------------------------------------------------------------------


 

shall not be forfeited and the restrictions of Paragraph 3 shall continue to
apply to the Restricted Stock until such restrictions lapse in accordance with
Paragraph 4.  The provisions of this Paragraph 5 shall not apply to Shares of
Restricted Stock as to which the restrictions of Paragraph 3 have lapsed.

 

6.                                      Rights of Participant.  During the
Vesting Period, the Participant shall have the right to vote the Restricted
Stock.  Any dividends paid on the Restricted Stock during the Vesting Period
shall accrue, but shall not be paid until the Vesting Date.  The accrued
dividends shall be paid to the Participant at the same time that the
certificates for Shares are delivered in accordance with Paragraph 10; provided,
however, no accrued dividends shall be paid if the Restricted Stock is forfeited
in accordance with Paragraph 5.

 

7.                                      Change in Control.  With respect to
Shares of Restricted Stock as to which the restrictions of Paragraph 3 have not
lapsed, in the event of a Change in Control, the Board or the Compensation
Committee may, in its sole discretion, cause such Shares of Restricted Stock to
become nonforfeitable and the Board or the Compensation Committee may take such
actions as it deems appropriate pursuant to Section 21(b) of the Plan.

 

8.                                      Notices.  Any notice to the Company
provided for in this instrument shall be addressed to the Compensation Committee
at 1300 Morris Drive, Chesterbrook, PA 19087, and any notice to the Participant
shall be addressed to such Participant at the current address shown on the
records of the Company, or to such other address as the Participant may
designate to the Company in writing. Any notice shall be delivered by hand, sent
by overnight courier or telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 

9.                                      Securities Laws, etc.  The Compensation
Committee may from time to time impose any conditions on the Restricted Stock as
it deems necessary or advisable to ensure that the Plan and this Award satisfy
the conditions of Rule 16b-3, and that Shares are issued and resold in
compliance with the Securities Act of 1933, as amended.  The Company may require
that the Participant represent that the Participant is holding the Shares for
the Participant’s own account and not with a view to or for sale in connection
with any distribution of the Shares, or such other representation as the
Compensation Committee deems appropriate.

 

10.                               Delivery of Shares.  Upon the conclusion of
the Vesting Period, the Company shall notify the Participant that the
restrictions on the Restricted Stock have lapsed.  Within ten (10) business days
of the Vesting Date, the Company shall, without payment from the Participant for
the Restricted Stock, deliver to the Participant a certificate for the
Restricted Stock without any legend or restrictions, except for such
restrictions as may be imposed by the Compensation Committee, in its sole
judgment, under Paragraph 9.  The Company may condition delivery of certificates
for Shares upon the prior receipt from the Participant of any undertakings which
it may determine are required to ensure that the certificates are being issued
in compliance with federal and state securities laws.

 

11.                               Miscellaneous.

 

(a)         The Award granted hereunder shall not confer upon the Participant
any right to continue in the service of the Company and the Participant’s
service may be terminated by the Company or its stockholders in accordance with
applicable law.

 

(b)         The Award granted hereunder is subject to the approval of the Plan
by the shareholders of the Company to the extent that such approval (i) is
required pursuant to the rules and regulations of the New York Stock Exchange,
or (ii) is required to satisfy the conditions of Rule 16b-3.

 

(c)          The Company has not advised the Participant regarding the
Participant’s income tax liability in connection with the grant or vesting of
the Restricted Stock.  The Participant may not rely on any statements or
representations of the Company or any of its agents in regard to such
liability.  The Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of the transactions
contemplated by this Award.

 

(d)         The validity, performance, construction and effect of this Award
shall be governed by and determined in accordance with the law of the State of
Delaware, without giving effect to conflicts of laws principles thereof.

 

(e)          Except to the extent otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the Company and its successors and assigns and the Participant, the
Participant’s assigns, the legal representatives, heirs and legatees of the
Participant’s estate and any beneficiaries of the Award designated by the
Participant.

 

2

--------------------------------------------------------------------------------


 

(f)           This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

(g)          The Participant has received a copy of the Plan, a copy of which is
attached hereto, has been provided with the opportunity to read the Plan and is
familiar with the terms and provisions thereof and hereby accepts this Award
subject to all of the terms and provisions of this Award and the Plan.  The
Participant hereby acknowledges the receipt of the prospectus for the Plan, a
copy of which is attached hereto.  All decisions or interpretations of the Board
or the Compensation Committee upon any questions arising under the Plan or this
Award shall be binding, conclusive and final.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award effective as of the Date of Grant.

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

Accepted:

 

 

3

--------------------------------------------------------------------------------